                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

KENT EUGENE TURNBAUGH,                    §
                                          §
              Plaintiff,                  §
                                          §
v.                                        §           Civil Action No. 3:17-CV-334-L
                                          §
UNITED STATES OF AMERICA;                 §
L. LYNCH, United States Attorney General; §
EDDY M. MAJIA, Warden, FCI                §
Seagoville; and KEVIN DEAN,               §
Corrections Officer at FCI Seagoville,    §
                                          §
              Defendants.                 §

                                              ORDER

       On July 2, 2019, the Findings, Conclusions and Recommendation of the United States

Magistrate Judge (“Report”) (Doc. 17) was entered, recommending that the court dismiss with

prejudice, under 28 U.S.C. § 1915(e)(2)(B), as frivolous or failure to state a claim, Plaintiff’s: (1)

claims against the United States, the Attorney General, the Warden, or any other individual, except

the corrections officer brought pursuant to Bivens v. Six Unknown Agents of Federal Bureau of

Narcotics, 403 U.S. 388 (1971) (“Bivens claims”); (2) claims under the Federal Tort Claims Act

(“FTCA”) against all individual defendants; and (3) and his remaining Bivens claims against the

corrections officer for use of excessive force and his FTCA claims against the United States until

he satisfies the conditions in Heck v. Humphrey, 512 U.S. 477 (1994). No objections to the Report

were filed.

       Having reviewed the pleadings, file, record in this case, and Report, the court determines that

the findings and conclusions of the magistrate judge are correct, and accepts them as those of the

court. Accordingly, pursuant to 28 U.S.C. § 1915(e)(2)(B), the court dismisses with prejudice as

Order – Page 1
frivolous or failure to state a claim, Plaintiff’s: (1) Bivens claims against the United States, the

Attorney General, the Warden, or any other individual, except the corrections officer; (2) claims

under the FTCA against all individual defendants; and (3) and his remaining Bivens claims against

the corrections officer for use of excessive force and his FTCA claims against the United States until

he satisfies the conditions in Heck v. Humphrey.

        The court prospectively certifies that any appeal of this action would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). In support of this certification, the court

incorporates by reference the Report. See Baugh v. Taylor, 117 F.3d 197, 202 and n.21 (5th Cir.

1997). The court concludes that any appeal of this action would present no legal point of arguable

merit and would, therefore, be frivolous. Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). In the

event of an appeal, Plaintiff may challenge this certification by filing a separate motion to proceed

in forma pauperis on appeal with the clerk of the United States Court of Appeals for the Fifth

Circuit. See Baugh, 117 F.3d at 202; Fed. R. App. P. 24(a)(5).

        It is so ordered this 13th day of August, 2019.



                                                        _________________________________
                                                        Sam A. Lindsay
                                                        United States District Judge




Order – Page 2
